Citation Nr: 0721050	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In a June 2005 rating decision, the RO denied a total 
disability rating based on individual unemployability (TDIU).  
A statement of the case was issued in November 2005, but the 
veteran did not file a substantive appeal.  Thus, this claim 
is not in appellate status.  38 C.F.R. §§ 20.200; 20.302, 
20.1103.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

During the December 2006 VA examination, the veteran told the 
examiner that he had been treated by a private psychiatrist 
in Goldsboro every two months for the preceding two and one-
half years.  The record shows that the RO requested treatment 
reports from the veteran's private psychiatrist and records 
dating to February 2005 were received.  However, it does not 
appear that more recent records have been requested from this 
physician.  Thus, the AOJ should request ongoing records from 
the Goldsboro Psychiatric Clinic dating since February 2005.  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2006) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice specific to his claim for an increased 
rating for PTSD, or of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the AOJ should provide 
corrective VCAA notice regarding his claim for an increased 
initial evaluation for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to his claim 
for an increased rating for PTSD, that 
also provides an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers, including VA and private 
providers, who treated the veteran for PTSD 
since February 2005, to specifically 
include the Goldsboro Psychiatric Clinic.  
After securing the necessary release, the 
RO should obtain these records.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



